Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's reply to the Restriction requirement, dated June 29, 2022, has been received and entered into the record. By way of this reply, Applicant has elected, without traverse, Group I: Claims 1-14, the species of the heavy chain CDR1 of SEQ ID NO:108, the heavy chain CDR2 of SEQ ID NO:127, the heavy chain CDR3 of SEQ ID NO:138, the light chain CDR1 of SEQ ID NO:147, the light chain CDR2 of SEQ ID NO:159, and the light chain CDR3 of SEQ ID NO:171, and the species of antibody as binding domain. In addition, Applicant has amended claims 2-4. Claims 1-20 are therefore currently pending in the application.
Claims 4, 8-12, and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species (4 and 8-12) or invention (15-20), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 29, 2022.
Claims 1-3, 5-7 and 13-14 are therefore under examination before the Office.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Europe on September 27, 2019. It is noted, however, that applicant has not filed a certified copy of the European application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-7 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 6, 7, 13, and 14 improperly refer to Table 3 as the members of a Markush group. Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) MPEP section 2173.05(s).

Allowable Subject Matter
	The sequences of the complementary determining regions recited in claim 2 have been searched and are found to be free of the art.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280. The examiner can normally be reached Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER JOHANSEN/Examiner, Art Unit 1644                                                                                                                                                                                                        
/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644